DETAILED ACTION
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 7 of U.S. Patent No. 10,395,121 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely an obvious variation of the patented claims.

Allowable Subject Matter
Claims 1-5 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 17-19 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Tapper (US 2015/0037005).

Claim 13, Tapper teaches an apparatus for validating synchronization of a distributed video signal, the apparatus comprising: 
a correlator configured to perform a correlation (i.e. generating a bitmap) at a comparison image repetition rate between a first converted sequence of fingerprints that is derived from a first sequence of fingerprints at a first image repetition rate of a first video image sequence and a second sequence of fingerprints at a second image repetition rate of a second video image sequence (i.e. frame rates), with the first image repetition rate being different from the second image repetition rate and each of the first and second video image sequences derived from the distributed video signal (p. 0117, 0139, 0142-0143); and 
a video signal analyzer configured to validate the distributed video signal based on the performed correlation by confirming the first video image sequence contains a 

Claim 14, Tapper teaches the apparatus of claim 13, further comprising: 
at least one video sequence receiver configured to obtain the first sequence of fingerprints at the first image repetition rate for the first video image sequence and the second sequence of fingerprints at the second image repetition rate for the second video image sequence (i.e. frame rates) (p. 0117, 0139, 0142-0143); and 
a fingerprint sequence converter configured to generate the first converted sequence of fingerprints by converting the first sequence of fingerprints at the first image repetition rate to the comparison image repetition rate that is common with the second image repetition rate of the second sequence of fingerprints (i.e. using conversion factor) (p. 0142-0143). 

Claim 17, Tapper teaches the apparatus of claim 14, wherein the comparison image repetition rate is one of the second image repetition rate or a common image repetition rate of a second converted sequence of fingerprints generated by converting the second sequence of fingerprints at the second image repetition rate to the common image repetition rate (i.e. according to conversion rate) (p. 0142-0143). 

Claim 18, Tapper teaches the apparatus of claim 13, further comprising at least one fingerprint creation module configured to form the fingerprints of the first and second sequences of fingerprints (p. 0142-0143). 

Claim 19, Tapper teaches the apparatus of claim 13, further comprising a shot change detector configured to detect shot changes in at least one of the first and second sequences of video images, and wherein temporal fingerprints derived from video images across a shot change are ignored or given reduced prominence when the correlator performs the correlation (i.e. synchronization based on shot changes) (p. 0048, 0142-0143). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-12, 15, 16, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapper (US 2015/0037005) in view of Leinhart et al. (US 2006/0187358).

Claim 6, Tapper teaches an apparatus for validating synchronization of a distributed video signal, the apparatus comprising: 
a video sequence receiver configured to obtain a first sequence of fingerprints (i.e. video fingerprints) at a first image repetition rate (i.e. frame rate) for a first video image sequence and a second sequence of fingerprints (i.e. library of fingerprints) at a 
a fingerprint sequence converter configured to generate a first converted sequence of fingerprints by converting the first sequence of fingerprints at the first image repetition rate to a comparison image repetition rate (i.e. using conversion factor) (p. 0142-0143); 
a correlator configured to perform a correlation between the first converted sequence of fingerprints and the second sequence of fingerprints at the comparison image repetition rate (i.e. generating bitmap) (p. 0142-0143); and 
a video signal analyzer configured to validate the distributed video signal based on the performed correlation by confirming the first video image sequence contains same video content as the second video image sequence (i.e. determining equivalence (p. 0142).
Tapper is not entirely clear in teaching an apparatus for validating synchronization of a distributed video signal, the apparatus comprising: 
wherein the converted sequence of fingerprints includes a combination of a number of neighboring fingerprints in the first sequence of fingerprints. 
Lienhart teaches an apparatus for validating synchronization of a distributed video signal, the apparatus comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided analysis of neighboring blocks as taught by Leinhart to the system of Tapper to perform weighted approximation (p. 0178).

Claim 7, Tapper is silent regarding the apparatus of claim 6, wherein the fingerprints of the first and second sequences of fingerprints are at least one of spatial fingerprints derived each from content of a single video image, temporal fingerprints derived each from a difference in content between two video images, or a combination of spatial and temporal fingerprints. 
Leinhart teaches the apparatus of claim 6, wherein the fingerprints of the first and second sequences of fingerprints are at least one of spatial fingerprints derived each from content of a single video image, temporal fingerprints derived each from a difference in content between two video images, or a combination of spatial and temporal fingerprints (i.e. combination of features make up the fingerprints) (p. 0080, 0088). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided fingerprints sequences as taught by Leinhart to the system of Tapper to allow for video sequence recognition (p. 0088).

Claim 8, Tapper teaches the apparatus of claim 6, wherein the comparison image repetition rate is one of the second image repetition rate or a common image repetition rate of a second converted sequence of fingerprints generated by converting the second sequence of fingerprints at the second image repetition rate to the common image repetition rate (i.e. according to conversion rate) (p. 0142-0143). 

Claim 9, Tapper is silent regarding the apparatus of claim 6, wherein the combination of the number of neighboring fingerprints includes a weighted average based on a temporal location of the respective neighboring fingerprints in the first sequence of fingerprints in which a temporal fingerprint in the first sequence of fingerprints is scaled in accordance with a ratio of the first and second image repetition rates. 
Leinhart teaches the apparatus of claim 6, wherein the combination of the number of neighboring fingerprints includes a weighted average based on a temporal location of the respective neighboring fingerprints in the first sequence of fingerprints in which a temporal fingerprint in the first sequence of fingerprints is scaled in accordance with a ratio of the first and second image repetition rates (i.e. weighted approximation) (p. 0178-0179). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided analysis of neighboring blocks as taught by Leinhart to the system of Tapper to perform weighted approximation (p. 0178).

Claim 10, Tapper teaches the apparatus of claim 6, further comprising at least one fingerprint creation module configured to form the fingerprints of the first and second sequences of fingerprints (p. 0142-0143). 

Claim 11, Tapper teaches the apparatus of claim 6, further comprising a shot change detector configured to detect shot changes in at least one of the first and second sequences of video images, and wherein temporal fingerprints derived from video images across a shot change are ignored or given reduced prominence when the correlator performs the correlation (i.e. synchronization based on shot changes) (p. 0048, 0142-0143). 

Claim 12, Tapper is silent regarding the apparatus of claim 6, wherein the correlator is further configured to perform the correlation between the first converted sequence of fingerprints and the second sequence of fingerprints by performing one of a discrete correlation function, a phase correlation process, a simple sum of absolute minimum differences as a function of offset, or an alternative matching function that compares two inputs and returns a function that has an optimum point at an offset position. 
Leinhart teaches the apparatus of claim 6, wherein the correlator is further configured to perform the correlation between the first converted sequence of fingerprints and the second sequence of fingerprints by performing one of a discrete correlation function (i.e. DCT) (p. 0170), a phase correlation process, a simple sum of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided analysis of digital streams as taught by Leinhart to the system of Tapper to perform detection (p. 0170).

Claim 15, Tapper is silent regarding the apparatus of claim 13, wherein the converted sequence of fingerprints includes a combination of a number of neighboring fingerprints in the first sequence of fingerprints. 
Leinhart teaches the apparatus of claim 13, wherein the converted sequence of fingerprints includes a combination of a number of neighboring fingerprints in the first sequence of fingerprints (i.e. neighboring blocks) (p. 0178-0179). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided analysis of neighboring blocks as taught by Leinhart to the system of Tapper to perform weighted approximation (p. 0178).


Claim 16, Tapper is silent regarding the apparatus of claim 15, wherein the combination of the number of neighboring fingerprints includes a weighted average based on a temporal location of the respective neighboring fingerprints in the first sequence of fingerprints in which a temporal fingerprint in the first sequence of 
Leinhart teaches the apparatus of claim 15, wherein the combination of the number of neighboring fingerprints includes a weighted average based on a temporal location of the respective neighboring fingerprints in the first sequence of fingerprints in which a temporal fingerprint in the first sequence of fingerprints is scaled in accordance with a ratio of the first and second image repetition rates (i.e. weighted approximation) (p. 0178-0179). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided analysis of neighboring blocks as taught by Leinhart to the system of Tapper to perform weighted approximation (p. 0178).

Claim 20, Tapper is silent regarding the apparatus of claim 13, wherein the correlator is further configured to perform the correlation between the first converted sequence of fingerprints and the second sequence of fingerprints by performing one of a discrete correlation function, a phase correlation process, a simple sum of absolute minimum differences as a function of offset, or an alternative matching function that compares two inputs and returns a function that has an optimum point at an offset position. 
Leinhart teaches the apparatus of claim 13, wherein the correlator is further configured to perform the correlation between the first converted sequence of fingerprints and the second sequence of fingerprints by performing one of a discrete 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided analysis of digital streams as taught by Leinhart to the system of Tapper to perform detection (p. 0170).

Claim 21, Tapper is silent regarding the apparatus of claim 13, wherein the fingerprints of the first and second sequences of fingerprints are at least one of spatial fingerprints derived each from content of a single video image of each respective video sequence, temporal fingerprints derived each from a difference in content between two video images of each respective video sequence, or a combination of spatial and temporal fingerprints. 
Leinhart teaches the apparatus of claim 13, wherein the fingerprints of the first and second sequences of fingerprints are at least one of spatial fingerprints derived each from content of a single video image of each respective video sequence, temporal fingerprints derived each from a difference in content between two video images of each respective video sequence, or a combination of spatial and temporal fingerprints. (i.e. combination of features make up the fingerprints) (p. 0080, 0088). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided fingerprints sequences as .

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.

Claim 6 and 13, Applicant argues that In general, “[v]ideo fingerprints (which are also sometimes referred to as ‘signatures’, or ‘hash’ values) can be used to characterize the video content with a low-bandwidth representation.” (See paragraph [0004] of the application as filed.) According to the claimed invention, the fingerprints represent an image from first and second images sequences. (See also id. at [0017].) However, the claimed apparatus does not directly compare the sequences of fingerprints as they would “not give an accurate reflection of the correlation between the two sequences.” {Id. at [0019].) Instead, since the sequences of fingerprints have different repetition rates (e.g., a low input rate vs. a high input rate as described in paragraph [0049]), the sequences of fingerprints are converted so that the image repetition rates can be compared as further described with respect to Figure 8 of the application as filed, for example.
Advantageously, by comparing the converted sequences of fingerprints, the apparatus can “validate that the correct video is being distributed.” (See id. at [0005].) This feature is further embodied in claim 13 by reciting: “a video signal analyzer configured to validate the distributed video signal based on the performed correlation by confirming the first video image sequence contains a same video content as the second video image sequence.” (Emphasis added.) As noted above, the Applicant respectfully submits that Tapper fails to anticipate independent claim 13 because Tapper does not perform a comparison of converted sequences of fingerprints.
Unlike the claimed apparatus of claim 13 described above, Tapper discloses a method the compares video frame rates to generate a conversion factor, which one skilled in the art would clearly not equate or otherwise consider to be “converted sequences of fingerprints” as described above. More particularly, cited paragraph [0142] discloses a comparison between video sources (i.e., a “target” to a “source”) at two different frame rates, but it is achieved by extracting video frames (as bitmaps) and doing “a comparison of bits of the bitmap of the target video frame and bits of the bitmap of the source video frames”. In other words, Tapper discloses 
The Examiner respectfully disagrees.  The Examiner also acknowledges Applicant’s argument regarding fingerprints as claimed.  However, reading the claims in the broadest sense, fingerprints is interpreted to be any characteristics components of the video that make it uniquely identifiable.  In Tapper, this is interpreted as the frame rate with the conversion factor.  The claims are not clear in how the correlating and conversion process of the fingerprints and instead recites a broad description of the function.  Therefore, the Examiner maintains that Tapper, as presently claimed, teaches “a correlator configured to perform a correlation at a comparison image repetition rate between a first converted sequence of fingerprints that is derived from a first sequence of fingerprints at a first image repetition rate of a first video image sequence and a second sequence of fingerprints at a second image repetition rate of a second video image sequence” regarding the conversion of the frame rates and forming a bitmap.  It is suggested to the Applicant to clearly disclose the functions related to the how the different fingerprints are using the hash values with converted form and then compared and validated.  Claim 1 and presently claimed and allowable discloses more specific examples of these features.

Conclusion
Claims 6-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426